EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on 7 January 2022.
The application has been amended as follows: 
IN CLAIM 1:
In line 3, “mount,” is replaced with --mount via a rail,--.
In line 8, “a support arm,” is replaced with --a support comprising an arm,-- 
In line 8, “the support arm,” is replaced with --the arm,--.
CLAIM 5 IS CANCELLED.
IN CLAIM 6:
In line 1, “claim 5” is replaced with --claim 1--.
IN CLAIM 21:
In line 1, “claim 5” is replaced with --claim 1--.

Reasons for Allowance
Claims 1-4, 6, 8-12, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the combination of elements as set forth by Applicant. In particular, the prior art fails to disclose the combination of a mount, a rail, and a grip with first and second clamp halves arranged in the manner claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7 January 2022